i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00380-CR

                                            IN RE Jesse MENDEZ

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 9, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 17, 2010, relator Jesse Mendez filed a petition for writ of mandamus, complaining

about the trial court’s failure to provide him a free copy of the record and statement of facts from his

underlying felony conviction so that he can prepare his post-conviction application for writ of habeas

corpus. In 2008, relator was convicted of robbery and was sentenced to 55 years’ confinement. On

December 30, 2009, this court affirmed the conviction.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. 1991); see also TEX . CODE CRIM . PROC . ANN . art. 11.07 (Vernon Supp.


           1
          … This proceeding arises out of Cause No.2006-CR-3128B, styled State v. Jesse Mendez, in the 144th Judicial
District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                        04-10-00380-CR



2009); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-